YOUNG, Presiding Judge.
Clyde Hubert Lewis, Garfield McLayesa and Charles Edgar Lamb, also known as Andar Lamb, were convicted of conspiracy. On appeal, they argue that the verdict was not supported by sufficient evidence. We agree.
These appellants, together with Howell G. Atkins, also known as "Buzz", and Ezell Agnew, Jr., were charged by information with theft of certain automobiles and conspiracy to commit theft.1 At trial, Atkins was found guilty as to all counts. Appel lants were acquitted of theft but convicted of conspiracy.
In reviewing a claim of insufficient evidence, we may neither reweigh the evidence nor assess the credibility of witnesses. We will examine only the evidence most favorable to the State, together with reasonable inferences which may be drawn therefrom. If substantial evidence of probative value supports each element of the offense, the verdict will not be set aside. Heaton v. State (1985), Ind., 483 N.E.2d 58.
The brief of the State in this case contains the following recitation of facts: 2
An arrangement was made between Officer Haywood of the South Bend police and Howell Atkins, known as Buzz, to sell six stolen cars in Indianapolis. On *823January 17, 1984, Haywood talked to Atkins several times. About midnight, he attempted to call Atkins by phone, but was told he was not present. He then asked for Clyde Lewis. The man who answered the phone identified himself as Lewis. He said Atkins wasn't there. Haywood asked Lewis if he had cars and Lewis said yes but call back later when Atkins was present. About 1:00 a.m., Haywood reached Atkins and arrangements were made to deliver six cars to the Marriott Motel. About an hour later, Atkins called and said the people with him didn't want to bring the cars to the motel. Haywood insisted and Atkins agreed to bring the cars to the motel. About 2:80 a.m., Atkins and Ezell Agnew delivered a large dark Oldsmobile and a grey late model Cadillac to the motel parking lot. They were accompanied by a greenish/yellow mid 1970's Mercury Cougar with three occupants. Agnew got into the Mercury and left. Atkins went to Haywood's room. Atkins took Officer Phelps to the parking lot and pointed out the cars he delivered. About an hour later, the Mercury returned ac companied by a grey, two door Oldsmobile and a large dark-colored Buick. The cars were delivered to the Marriott parking lot. Subsequently, the drivers of the stolen cars, Atkins and the occupants of the Mercury, were arrested.
One of the conspirators, Ezell Agnew, stated that he and Atkins made the first delivery. He then left in the Mercury in the company of the Defendants. They went and picked up the other two cars and returned to the motel. An inventory of the Mercury revealed a large amount of personal property. It was identified by the owners of the stolen vehicles as being owned by them and was in their cars shortly before they were stolen.
As we said in McBride v. State (1982), Ind.App., 440 N.E.2d 1135, a conspiracy requires proof of two intents: an intent to commit a felony and an intent to agree to commit a felony. There is no evidence direct or circumstantial in the record of any intent to commit theft or an agreement to conspire to commit theft. McBride, supra, and McBrady v. State (1984), Ind., 460 N.E.2d 1222, are disposi-tive of this appeal and require reversal.3 In both cases, the sale of stolen goods was held insufficient by itself to prove a conspiracy. Here, even though Agnew testified, the State introduced no evidence that appellants had any agreement with anyone with respect to the stolen automobiles. The fact that they were all at the motel at the same time was insufficient of itself to establish such an agreement.
Reversed.
MILLER, J., concurs.
CONOVER, J., concurs in part and dissents in part with attached opinion.

. Agnew's charges were dismissed prior to trial and he testified against the appellants.


. References to page numbers in the record have been deleted.


. Strangely, the State makes no mention of either case in its brief. Ignoring a rule of law will not make it go away.